DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al. US 2014/0266990 (hereinafter Makino), of record, see Information Disclosure Statement dated 09/19/2019.
Regarding claim 1, Makino teaches 
a head-mounted display (figures 7 and 17, display device 3, image display element 10 and eyepiece 20; paragraph [0252] to paragraph [0259]) including,
	a housing (holder 30);

	eyepieces (eyepiece 20) with which a user views the display sections (shown in figures 17A-17C, area seen is only in area inside 20),
	the display sections (area inside 20) and the eyepieces (20) being provided to the housing (30), wherein
	each of the display sections (area inside 20) includes a display region in which an area of the image viewed by the user through a corresponding one of the eyepieces is an effective display region (area inside 20) and an area other than the area of the image viewed by the user is an ineffective display region (paragraph [0253] and [0254] teaches in figure 17B the image display element 10 has a rectangular shape where the area outside the eyepiece 20 in plan view from the view which is the area of the image display element 10 that the viewer cannot see through the eyepiece 20), and
	each of the display sections (area inside 20) has a shape in which the ineffective display region is cut out (paragraph [0253] and [0254] teaches in figure 17B the image display element 10 has a rectangular shape where the area outside the eyepiece 20 in plan view from the view which is the area of the image display element 10 that the viewer cannot see through the eyepiece 20).
Regarding claim 5, Makino teaches the hear-mounted display(figures 7 and 17)  according to Claim 1, wherein
	each of the display sections has an outer shape identical with an outer shape of a corresponding one of the eyepieces (20; paragraph [0255] and [0256] teaches it is possible to reduce the area of the image display element 10 outside the eyepiece 20 in plain view from the viewer by forming  the image display element 10 in a polygonal shape with at least five corners as shown in figure 17C which reduces the size of the image display element 10.  The image display element 10 may be formed in a polygonal shape, and the corners may be rounded.  Alternatively, the image display element 10 may be formed in a circular shape having no straight section, therefore these structures further reduces the area of the image display element 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. US 2014/0266990 (hereinafter Makino), of record, see Information Disclosure Statement dated 09/19/2019 as applied to claim 1 above, and further in view of Hua et al. US 2017/0184856 (hereinafter Hua).
Regarding claim 2, Makino teaches the invention as set forth above but is silent regarding infrared light sources which are disposed in a vicinity of cut out parts of the display sections and which are configured to emit infrared light to the eyes of the user.
However, Hua teaches the head-mounted display (figure 3), further comprising, infrared light sources (IR LEDs 330) which are disposed in a vicinity of cut out parts of the display sections (shown in figure 3B) and which are configured to emit infrared light to the eyes of the user (shown in figure 3A; paragraph [0019], [0020], and [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Makino, to use the infrared light sources disposed in the vicinity of the cut out parts of the display sections which are configured to emit infrared light to the eyes of the user as taught by Hua, for the purpose of providing the pupil and glint features which may be utilized for eye movement tracking (paragraph [0039]).
Regarding claim 3, Makino teaches the invention as set forth above but is silent regarding light-receiving elements disposed in a vicinity of cut out portions of the display sections.
	Hua teaches the head-mounted display (figure 3), further comprising, light-receiving elements disposed in a vicinity of cut out portions of the display sections (paragraph [0036], shown in figure 3B forms a pin-hole like small apertures 350 or may be a selected area surrounding the microdisplay 320 where a separate image sensor 360 may be associated with each pin-hole like aperture 350.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Makino, to use the light-receiving elements disposed in the cut out portions of the display sections as taught by Hua, for the purpose of providing the pupil and glint features which may be utilized for eye movement tracking (paragraph [0039]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. US 2014/0266990 (hereinafter Makino), of record, see Information Disclosure Statement dated 09/19/2019 as applied to claim 1 above, and further in view of Ishiguro US 2008/0246708.
Regarding claim 4, Makino teaches the invention as set forth above but is silent regarding each of the display sections there is an optical sensor-equipped display device provided with a light-receiving element formed in the effective display region.
Ishiguro teaches the head-mounted display (figures 4 and 5, image display area), wherein each of the display sections is an optical sensor-equipped display device provided with a light-receiving element formed in the effective display region (paragraph [0087] teaches in figure 5, the photo-detection circuit unit 250 is provided with a light amount adjustment unit 82 and an optical sensor unit 150).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Makino, to use an optical sensor-equipped display device provided with a light-receiving element in the effective display region of the display section as taught by Ishiguro, for the purpose of adjusting the amount of light to provide actuate optical sensing (paragraph [0030]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. US 2014/0266990 (hereinafter Makino), of record, see Information Disclosure Statement dated 09/19/2019 in view of Ishiguro US 2008/0246708.
Regarding claim 6, Makino teaches 
	a head-mounted display (figure 7 and 17, display device 3, image display element 10 and eyepiece 20; paragraph [0252] to paragraph [0259]) comprising,
	a housing (holder 30);
	display sections (figures 17A-17C, area seen by eyeball 101 which is area inside 20; paragraph [0253] and paragraph [0254]) in each of which an image is to be displayed; and
	eyepieces (eyepieces 20) with which a user views the display sections,
	the display sections (shown in figures 17A-17C, area seen is only in area inside 20) and the eyepieces (20) being provided to the housing (30), wherein
	each of the display sections (17A-17C, area inside 20) includes a display region in which an area of the image viewed by the user through a corresponding one of the eyepieces is an effective display region (area inside 20) and an area other than the area of the image viewed by the user is an ineffective display region (paragraph [0253] and [0254] teaches in figure 17B the image display element 10 has a rectangular shape where the area outside the eyepiece 20 in plan view from the view which is the area of the image display element 10 that the viewer cannot see through the eyepiece 20).
	Makino is silent regarding in the light-receiving element is disposed in the effective display region.
	However, Ishiguro teaches a display (figures 4 and 5, image display area), wherein the light-receiving element is disposed in the effective display region (paragraph [0087] teaches in figure 5, the photo-detection circuit unit 250 is provided with a light amount adjustment unit 82 and an optical sensor unit 150).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Makino, to use the light-receiving element is disposed in the effective display region as taught by Ishiguro, for the purpose of adjusting the amount of light to provide actuate optical sensing (paragraph [0030]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. US 2014/0266990 (hereinafter Makino), of record, see Information Disclosure Statement dated 09/19/2019 in view of Ishiguro US 2008/0246708 as applied to claim 6 above, and further in view of Hua et al. US 2017/0184856 (hereinafter Hua).
Regarding claim 7, Makino in view of Ishiguro teaches the invention as set forth above but is silent regarding 	an infrared light source provided in the ineffective display region.
However, Hua teaches the head-mounted display (figure 3) comprising, an infrared light source (IR LEDs 330) provided in the ineffective display region (shown in figure 3B; paragraph [0019], [0020], and [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of Makino, to use an infrared light source provided in the ineffective display region as taught by Hua, for the purpose of providing the pupil and glint features which may be utilized for eye movement tracking (paragraph [0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872